Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”), is entered into as of the 12th day
of May, 2015, between John Labate (the “Executive”) and Gold Resource
Corporation,  a Colorado Corporation (the “Company”).

WHEREAS, the Company desires to receive the services of Executive;  and

WHEREAS, the Executive desires to provide services to the Company, in accordance
with the terms, conditions and provisions of this Agreement.

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration, the sufficiency of which is acknowledged, the Company
and Executive agree as follows:

1. Employment; Devotion to Duties. 

General.  The Company will employ Executive as its Interim Chief Financial
Officer reporting to the Company’s Chief Executive Officer (“CEO”) and the
Company’s Board of Directors (the “Board”), and Executive accepts employment to
serve in this capacity, all upon the terms and conditions in this Agreement. 
Executive will have those duties and responsibilities that are consistent with
Executive’s position as Interim Chief Financial Officer of the Company, as
determined by the CEO and the Board.   The Company reserves the right, in its
sole discretion, to change or modify Executive’s position, title and duties
during the term of this Agreement.

Devotion to Duties.  During the Term Executive (i) will devote all of his
business time and efforts to the performance of his duties on the Company’s
behalf, and (ii) will not at any time or place or to any extent whatsoever,
either directly or indirectly, without the express written consent of the
Company, engage in any outside employment, or in any activity competitive with
or adverse to the Company’s business, practice or affairs, whether alone or as
partner, manager, officer, director, employee, shareholder of any corporation or
as a trustee, fiduciary, consultant or other representative.  This is not
intended to prohibit Executive from engaging in nonprofessional activities such
as personal investments or conducting to a reasonable extent private business
affairs which may include other boards of directors’ activity, as long as they
do not conflict with the Company and, in the case of positions on boards of
directors or similar bodies, receive the prior written approval of the CEO or
the Board.  Participation to a reasonable extent in civic, social or community
activities is encouraged.  Notwithstanding anything herein to the contrary, any
non-Company activities will be conducted in compliance with the Company’s
corporate governance policies and other policies and procedures as in effect
from time to time.

2. Term.    Executive will continue employment as Interim Chief Financial
Officer of the Company under the terms of this Agreement starting on May 12,
2015 (the “Commencement Date”) and shall continue such employment on a
month-to-month basis thereafter until employment is terminated pursuant to
Section 7.

3. Location and Equipment.   The location of Executive’s principal place of
employment will be at the Company’s executive offices in Denver, Colorado;  but
the Executive



1

 

--------------------------------------------------------------------------------

 

 

understands that he may be required to travel and perform services outside of
this area as reasonably required to properly perform his duties under this
Agreement. The Company shall provide to the Executive all necessary equipment
and services suitable to his position and adequate for the performance of his
duties. 

4. Monthly Salary.  The Company will pay Executive a  salary in the amount of
$25,000 per month (“Monthly Salary”).  The Monthly Salary will be paid in
accordance with the Company’s payroll practices in effect from time to time.  

5. Incentive Compensation.

Bonus.  Executive will be entitled to receive additional incentive compensation
based on achieving certain goals and performance criteria established by the
CEO, the Board or one of its committees as determined by the compensation
committee of the Board in its sole and absolute discretion.    Unless deferred
pursuant to a plan that complies with Section 409A of the Internal Revenue Code
of 1986, as amended (“Code”), this bonus, if any, will be paid to the Executive
no later than two and one-half months following the end of the relevant fiscal
year in which the services are performed.

Equity Incentive.   Executive will be entitled to receive equity grants under
the Company’s Non-Qualified Stock Option and Stock Grant Plan as determined by
the Board in its sole and absolute discretion and subject in all cases to Board
approval.

6. Executive Benefits.

Fringe Benefits; Paid Time Off.  The Company will provide Executive with those
fringe benefits and other executive benefits on the same terms and conditions as
generally available to senior management from time to time (e.g., health
insurance); provided, however, that the Company reserves the right to amend or
terminate any employee or executive benefit plan or program.    Executive is
entitled to paid vacation or paid time off (PTO) during each calendar year, with
the amount and scheduling of the vacation to be determined under the Company’s
 PTO policies as in effect from time to time.     

Reimbursement of Expenses.  Executive is entitled to be reimbursed by the
Company for reasonable business expenses incurred in performing his duties under
the Company’s expense reimbursement policies as in effect from time to time or
as otherwise approved by the CEO or the Board. 

7. Termination of Employment During the Term of the Agreement.   Upon, and as
of, the date of the Executive’s termination of employment with the Company for
any reason, the Executive will be deemed to have resigned from all positions he
then holds as an officer or employee of the Company.  The Executive’s employment
 may be terminated during the Term of this Agreement pursuant to the following
terms and conditions: 





2

 

--------------------------------------------------------------------------------

 

 

Voluntary Termination. 

Effective Date of Termination.  Either party may terminate Executive’s
employment at any time effective as of the 30th day after the terminating party
gives written notice to the other party regarding the same. 

Compensation and Benefits.    On the termination date, the Company will pay to
Executive (A) any earned but unpaid Monthly Salary through the date of
termination, and (B) any other payment or benefit to which he is entitled under
the applicable terms of any applicable plan, program, agreement or arrangement
of the Company or its affiliates (the amounts in (A) and (B) above are referred
to elsewhere in this Agreement as “Accrued Amounts”).

Termination for Cause. 

Definition.  For purposes of this Agreement,  Cause means (A) the Executive’s
failure to satisfactorily perform his reasonably assigned duties (other than on
account of Disability); (B) the Executive is convicted of criminal conduct
having the effect of materially adversely affecting the Company, after all
rights of appeal have expired or such appeals have been exhausted; (C) the
Executive engages in the use of alcohol or narcotics to the extent that the
performance of his duties is materially impaired; (D) the Executive materially
breaches the terms of this Agreement; (E) the Executive engages in willful
misconduct that is materially injurious to the Company, other than business
decisions made in good faith; or (F) the Executive commits any act or omission
not described above that constitutes material and willful misfeasance,
malfeasance, or gross negligence in the performance of his duties to the
Company.

Effective Date of Termination.  Executive’s employment will terminate
immediately upon written notice by the Company to Executive stating that
Executive’s employment is being terminated for Cause.

Compensation and Benefits.    If the Company terminates the Executive’s
employment for Cause,  the Company will pay Executive any Accrued Amounts owed
to Executive as of the termination date.

Death. 

Effective Date of Termination.  Executive’s employment will terminate
Immediately upon the Executive’s death.

Compensation and Benefits.  If the Executive dies during the Term, the Company
will pay Executive’s designated beneficiary, or his estate if there is no
designated beneficiary, the Accrued Amounts, within 30 days following the
Executive’s date of death.  Any amounts payable under this Section 7(c)(ii)  are
in addition to any payments which the Executive’s designated beneficiary or
estate may be entitled to receive pursuant to any pension plan, profit sharing
plan, employee benefit plan, or life insurance policy maintained by the Company.





3

 

--------------------------------------------------------------------------------

 

 

Compliance with Code Section 409A.  If any payment under this Section 7 is
subject to Code Section 409A, such payment shall be subject to this Section
7(d).  If Executive is a “Specified Employee” of the Company for purposes of
Code Section 409A at the time of a payment event in Sections 7(a) or (c) and if
no exception from Code Section 409A applies in whole or in part, the severance
or other payments will be made to Executive by the Company on the first day of
the seventh month following the date of the Executive’s Separation from Service
(the “409A Payment Date”).  Should this Section 7(d) result in a delay of
payments to Executive, the Company will begin to make the payments as described
in this Section 7, provided that any amounts that would have been payable
earlier but for the application of this Section 7(d),  will be paid in lump-sum
on the 409A Payment Date along with accrued interest at the rate of interest
announced by the Company’s primary bank from time to time as its prime rate from
the date that payments would otherwise have been made under this Agreement. 

8. Executive’s Post-Termination Obligations. 

Ownership of Work, Materials and Documents.  The Executive will disclose
promptly to the Company any and all inventions, discoveries, and improvements
(whether or not patentable or registerable under copyright or similar statutes),
and all patentable or copyrightable works, initiated, conceived, discovered,
reduced to practice, or made by him, either alone or in conjunction with others,
during the Executive’s employment with the Company and related to the business
or activities of the Company and its affiliates (the “Developments”).  Except to
the extent any rights in any Developments constitute a work made for hire under
the U.S. Copyright Act, which the parties acknowledge are owned by the Company
and/or its applicable affiliate, the Executive assigns all of his right, title
and interest in all Developments (including all intellectual property rights) to
the Company or its nominee without further compensation, including all rights or
benefits, including, without limitation, the right to sue and recover for past
and future infringement.  Whenever requested by the Company, the Executive will
execute any and all applications, assignments or other instruments which the
Company deems necessary to apply for and obtain trademarks, patents or
copyrights of the United States or any foreign country or otherwise protect its
interests.  These obligations continue beyond the end of the Executive’s
employment with the Company with respect to inventions, discoveries,
improvements or copyrightable works initiated, conceived or made by the
Executive while employed by the Company, and are binding upon the Executive’s
employers, assigns, executors, administrators and other legal
representatives.  If the Company is unable for any reason, after reasonable
effort, to obtain the Executive’s signature on any document needed in connection
with the actions described in this Section 8(a), the Executive irrevocably
designates and appoints the Company and its duly authorized officers and agents
as the Executive’s agent and attorney in fact to act for and in the Executive’s
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of this Section 8(a) with the
same legal force and effect as if executed by the Executive.  Immediately upon
the Company’s request at any time during or following the Term, Executive is
required to return to the Company any and all Confidential and Proprietary
Information and any other property or equipment of the Company then within
Executive’s possession, custody and/or control. Failure to return this property,
whether during the term of this Agreement or after its termination, is a breach
of this Agreement.

Interests to be Protected.  During the course of Executive’s employment,
Executive will be exposed to a substantial amount of confidential and
proprietary information,



4

 

--------------------------------------------------------------------------------

 

 

including, but not limited to, financial information, annual reports, audited
and unaudited financial reports, operational budgets and strategies, methods of
operation, customer lists, strategic plans, business plans, marketing plans and
strategies, new business strategies, merger and acquisition strategies,
management systems programs, computer systems, personnel and compensation
information and payroll data, and other such reports, documents or information
(collectively the “Confidential and Proprietary Information”).  Due to
Executive’s senior position with the Company and its affiliates, Executive
acknowledges that he regularly receives Confidential and Proprietary Information
with respect to the Company and/or its affiliates; for the avoidance of doubt,
all such information is expressly included in the defined term “Confidential and
Proprietary Information.”  If Executive’s employment is terminated by either
party for any reason, Executive promises that Executive will not retain, take
with Executive or make any copies of such Confidential and Proprietary
Information in any form, format, or manner whatsoever (including paper, digital
or other storage in any form) nor will Executive disclose the same in whole or
in part to any person or entity, in any manner either directly or
indirectly.  Excluded from this Agreement is information that (i) is or becomes
publicly known through no violation of this Agreement; (ii) is lawfully received
by the Executive from any third party without restriction on disclosure or use;
(iii) is required to be disclosed by law, or (iv) is expressly approved in
writing by the Company for release or other use by the Executive.  Executive and
the Company also acknowledge that because Executive is a senior executive he
will have access to information (some of which is Confidential Information and
some of which is not), employees and knowledge about the Company that is
extremely valuable to the Company and which it needs to protect for a period of
time after Executive terminates employment.  Additionally, they agree that the
covenants in this Section 8 are reasonable and necessary to protect the
Company’s legitimate business interests.  Executive and the Company agree that
the following restrictive covenants (which together are referred to as the
“Executive’s Post-Termination Obligations”) are fair and reasonable and are
freely, voluntarily and knowingly entered into.  Further, each party has been
given the opportunity to consult with legal counsel before entering into this
Agreement.

Judicial Amendment.  If the scope of any provision of Section 8 of this
Agreement is found by a court to be too broad to permit enforcement to its full
extent, then that provision will be enforced to the maximum extent permitted by
law.  The parties agree that, if legally permissible, the scope of any provision
of this Agreement may be modified by a judge in any proceeding to enforce
Section 8 of this Agreement, so that the provision can be enforced to the
maximum extent permitted by law.  If any provision of this Agreement is found to
be invalid or unenforceable for any reason, the parties agree that it will not
affect the validity and enforceability of the remaining provisions of this
Agreement.

Injunctive Relief, Damages and Forfeiture.  Due to the nature of Executive’s
position with the Company, and with full realization that a violation of
Section 8 may cause immediate and irreparable injury and damage, which is not
readily measurable, and to protect the parties’ interests, the parties
understand and agree that in addition to instituting proceedings to recover
damages resulting from a breach of this Agreement,  either party may also seek
injunctive relief to enforce this Agreement in a court of competent
jurisdiction to cease or prevent any actual



5

 

--------------------------------------------------------------------------------

 

 

or threatened violation of this Agreement.  In any action brought pursuant to
this Section 8, the prevailing party will be entitled to an award of attorney’s
fees and costs.

Survival.  The provisions of Section 8 survive the termination of this Agreement
for a period of two years. 

Cooperation; No Disparagement.  During the Period of Executive’s
Post-Termination Obligations, Executive agrees to provide reasonable assistance
to the Company (including assistance with litigation matters), upon the
Company’s request, concerning the Executive’s previous employment
responsibilities and functions with the Company.  In consideration for such
cooperation, Company will compensate Executive for the time Executive spends on
such cooperative efforts (at an hourly rate based on Executive’s Monthly Salary
during the year preceding the date of termination) and Company will reimburse
Executive for his reasonable out-of-pocket expenses Executive incurs in
connection with such cooperative efforts.    Additionally, at all times after
the Executive’s employment with the Company has terminated, Company (defined for
this purpose only as any Company press release and the Board, the CEO and the
CEO’s direct reports, and no other employees)  and Executive agree to refrain
from making any disparaging or derogatory remarks, statements and/or
publications regarding the other, its employees or its services. 

9. General Provisions

Severability.  If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under any applicable law, then, if legally
permissible, such provision will be deemed to be modified to the extent
necessary to render it legal, valid and enforceable, and if no modification will
make the provision legal, valid and enforceable, then this Agreement will be
construed as if not containing the provision held to be invalid, and the rights
and obligations of the parties will be construed and enforced accordingly.

Assignment by Company.  Nothing in this Agreement precludes the Company from
consolidating or merging into or with, or transferring all or substantially all
of its assets to, another corporation or entity that assumes this Agreement and
all obligations and undertakings hereunder.  Upon any consolidation, merger or
transfer of assets and assumption, the term “Company” means any other
corporation or entity, as appropriate, and this Agreement will continue in full
force and effect.

Entire Agreement.  This Agreement and any agreements concerning equity
compensation or other benefits, embody the parties’ complete agreement with
respect to the subject matter in this Agreement and supersede any prior written
or contemporaneous oral, understandings or agreements between the parties that
may have related in any way to the subject matter in this Agreement, including
but not limited to any offer letter provided to or signed by Executive.   This
Agreement may be amended only in writing executed by the Company and Executive. 

Governing Law.  Because the Company is a Colorado corporation, and because it is
mutually agreed that it is in the best interests of the Company and all of its
employees that a uniform body of law consistently interpreted be applied to the
employment agreements to



6

 

--------------------------------------------------------------------------------

 

 

which the Company is a party,  this Agreement will be deemed entered into by the
Company and Executive in Colorado.  The law of the State of Colorado will govern
the interpretation and application of all of the provisions of this Agreement.  
   

Notice.  Any notice required or permitted under this Agreement must be in
writing and will be deemed to have been given when delivered personally or by
overnight courier service or three days after being sent by mail, postage
prepaid, at the address indicated below or to such changed address as such
person may subsequently give such notice of:

if to the Company:Gold Resource Corporation 
2886 Carriage Manor Point 
Colorado Springs, CO 80906
Attention:  Chief Executive Officer

if to Executive:John Labate
10994 Twin Cubs Trail
Littleton, CO 80125

Withholding; Release.  All of Executive’s compensation under this Agreement will
be subject to deduction and withholding authorized or required by applicable
law.  The Company’s obligation to make any post-termination payments hereunder
(other than salary payments and expense reimbursements through a date of
termination), is subject to Company receiving from Executive a mutually
agreeable release, and compliance by Executive with the covenants set forth in
Section  8 above. 

Non-Waiver; Construction; Counterparts.  The failure in any one or more
instances of a party to insist upon performance of any of the terms, covenants
or conditions of this Agreement, to exercise any right or privilege conferred in
this Agreement, or the waiver by that party of any breach of any of the terms,
covenants or conditions of this Agreement,  will not be construed as a
subsequent waiver of any such terms, covenants, conditions, rights or
privileges, but the waiver will continue and remain in full force and effect as
if no such forbearance or waiver had occurred.  No waiver is effective unless it
is in writing and signed by an authorized representative of the waiving party. 
This Agreement will be construed fairly as to both parties and not in favor of,
or against, either party, regardless of which party prepared the Agreement. 
This Agreement may be executed in multiple counterparts, each of which will be
deemed to be an original, and all such counterparts will constitute but one
instrument.

Successors and Assigns.  This Agreement is solely for the benefit of the parties
and their respective successors, assigns, heirs and legatees.  Nothing in this
Agreement will be construed to provide any right to any other entity or
individual.

Indemnification.  The Company agrees to indemnify the Executive to the fullest
extent provided under the Company’s Articles of Incorporation and By-Laws, on
the same terms and conditions as indemnification is generally provided to the
Company’s officers and directors, in the event that he was or is a party or is
threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, by reason of the fact that the Executive is or was a
director, officer, employee or agent of the Company or any of its affiliates;
provided, however,  



7

 

--------------------------------------------------------------------------------

 

 

that the Executive is not entitled to indemnification under this Section 8(i)
relating to any claims, actions, suits or proceedings arising from his breach of
this Agreement. 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

GOLD RESOURCE CORPORATION, a Colorado corporation

 

By: /s/ Jason Reid

Name: Jason Reid

Title: Chief Executive Officer and President

 

EXECUTIVE

 

 

By: /s/ John Labate

John Labate

 



8

 

--------------------------------------------------------------------------------